Case: 20-60784     Document: 00515727675         Page: 1     Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-60784                    February 1, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   David Shumate,

                                                           Plaintiff—Appellant,

                                       versus

   Lana Hurdle, Acting Secretary, Department of Transportation,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:18-CV-68


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          David Shumate, a civil engineer at the Federal Aviation
   Administration (“FAA”), sued the Department of Transportation for age
   discrimination and retaliation under the Age Discrimination in Employment
   Act of 1967 (“ADEA”). 29 U.S.C. § 621. The district court dismissed most


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60784      Document: 00515727675           Page: 2     Date Filed: 02/01/2021




                                     No. 20-60784


   of Shumate’s claims on summary judgment, allowing a single retaliation
   claim to proceed to trial. In his surviving claim, Shumate alleged that the
   FAA did not select him as an assistant manager at its office in Memphis,
   Tennessee, because he had filed an Equal Employment Opportunity
   (“EEO”) complaint. After a two-day bench trial, the district court found
   that the FAA did not retaliate against Shumate and dismissed Shumate’s
   claim with prejudice.     Aggrieved, Shumate appeals the district court’s
   judgment. We AFFIRM.
          “The standard of review for a bench trial is well established: findings
   of fact are reviewed for clear error and legal issues are reviewed de novo.”
   Coe v. Chesapeake Exploration, L.L.C., 695 F.3d 311, 316 (5th Cir. 2012). “A
   finding of fact is clearly erroneous when, although there is evidence to
   support it, the reviewing court based on all the evidence is left with the
   definitive and firm conviction that a mistake has been committed.” Houston
   Expl. Co. v. Halliburton Energy Servs., Inc., 359 F.3d 777, 779 (5th Cir. 2004)
   (citation and internal quotation marks omitted). When factual findings are
   based on witnesses’ credibility, “Rule 52(a) demands even greater deference
   to the trial court’s findings; for only the trial judge can be aware of the
   variations in demeanor and tone of voice that bear so heavily on the listener’s
   understanding of and belief in what is said.” Anderson v. City of Bessemer City,
   N.C., 470 U.S. 564, 575 (1985).
          Shumate contends that the district court erred by not requiring the
   Secretary to rebut his prima facie case of retaliation under the McDonnell
   Douglas burden-shifting framework. See McDonnell Douglas Corp. v. Green,
   411 U.S. 792, 802–05 (1973). But Shumate fully tried his retaliation case.
   And “[o]n appellate review of a fully tried case, we do not concern ourselves
   with the shifting burdens of proof that are relevant at trial.” Collins v. Baptist
   Mem’l Geriatric Ctr., 937 F.2d 190, 192 (5th Cir. 1991). “Rather, we limit our




                                           2
Case: 20-60784      Document: 00515727675          Page: 3    Date Filed: 02/01/2021




                                    No. 20-60784


   review to the district court’s findings on the ultimate question of
   [retaliation].” Id. at 192–93.
          Here, the district court credited the trial testimony of Phillip Braden,
   who chose not to select Shumate for the Memphis position. Braden testified
   that he used the FAA’s typical hiring process, which involves two rounds of
   interviews. In his second-round interview, Braden found that Shumate
   appeared arrogant and did not answer the questions asked. Based on
   Shumate’s answers, Braden assigned him a score of 44 out of 80, which was
   average to slightly below-average. Braden further testified that he felt that
   Shumate was not suited for a management position and would not be a good
   fit. John Bauer and Larry Clark, who interviewed Shumate in the first round,
   corroborated Braden’s poor assessment of Shumate.
          Importantly, Braden repeatedly testified that Shumate’s EEO
   complaint did not affect his hiring decision even though he was aware of it.
   The district court found Braden sincere and credible because of his
   demeanor. And based on Braden’s and other witnesses’ testimony, the
   district court concluded that Shumate was not rejected for the Memphis
   position because of his EEO complaint. Giving “due regard to the trial
   court’s opportunity to judge the witnesses’ credibility,” we find no clear
   error in this factual finding. Fed. R. Civ. P. 52(a)(6).
          Finally, Shumate asks that we remand to consider possible remedies.
   However, Shumate is not entitled to a remedy because he never proved an
   underlying ADEA violation. 29 U.S.C. § 626(b). Accordingly, we AFFIRM
   the district court’s judgment in the Secretary’s favor.




                                         3